DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    Applicant’s response filed on February 8, 2022 under AFCP 2.0 is acknowledged.  Claim 1 has been amended. Claims 1, 2, 5, 6, 14, 27-32 and 80-82 are currently pending, under examination and are hereby allowed.
Allowable Subject Matter
2.	In view of Applicant’s arguments the rejection of record have been withdrawn. Consequently, claims 1, 2, 5, 6, 14, 27-32 and 80-82 are allowed.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                  
February 25, 2022         

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645